Citation Nr: 0502957	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of sinus 
infection. 

2.  Entitlement to service connection for chronic 
conjunctivitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran had reserve duty in the National Guard from 
September 1979 to November 1994, with active duty from 
January to July 1991, including participation in support of 
Operation Desert Storm/Desert Shield in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002, by 
the Jackson, Mississippi, Regional Office (RO), which denied 
service connection for residuals of sinus infection and 
bilateral conjunctivitis.  The veteran perfected a timely 
appeal to that decision.  The veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in January 2004.  
A transcript of that hearing is of record.  VA examinations 
were conducted in February 2004, and a supplemental statement 
of the case (SSOC) was issued in April 2004.  

On October 26, 2004, the veteran appeared in Jackson, 
Mississippi for a videoconference hearing before the 
undersigned in lieu of a Travel Board hearing.  38 C.F.R. 
§ 20.700(e) (2004).  A transcript of that hearing is also of 
record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate the issues 
addressed in this decision.  

2.  The veteran was not treated during service for a sinus 
disorder, and there is no medical evidence suggesting the 
post-service condition is related to his military service.  

3.  Chronic conjunctivitis was not manifested in service, and 
there is no competent evidence that the veteran now has 
conjunctivitis.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Conjunctivitis of the right eye was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran's claim for benefits was received in November 
2001 and, in a December 2001 letter, the RO essentially 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  Thereafter, the RO by its March 
2002 rating decision denied the veteran's claim seeking 
entitlement to service connection for residuals of sinus 
infection and bilateral conjunctivitis.  The veteran was sent 
a notice of this rating decision later in March 2002, as well 
as a statement of the case in June 2003.  All these documents 
- collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claims.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claims and obtained VA 
examinations.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed conditions.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's 
claims.

II.  Factual Background

The veteran's reserve records indicate that he was seen in 
December 1987 for his "sinuses."  He entered active duty in 
January 1991.  The service medical records indicate that the 
veteran was seen on February 18, 1991, with complaints of an 
injected conjunctiva of the right eye.  It was noted that the 
veteran was wearing contact lenses and that he had an 
injected conjunctiva to the right eye.  It was also reported 
that visual acuity was impaired with increased lacrimation.  
His contacts were removed and he was instructed not to wear 
his contacts.  The assessment was conjunctivitis, possibly 
bacterial, and corneal abrasion.  

The veteran was seen the following day for a follow up 
evaluation of the conjunctivitis and corneal abrasion; it was 
noted that the veteran's condition had resolved.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in November 2001.  Submitted in support 
of his claim were VA progress notes, dated from July 2001 
through November 2001, which reflect treatment primarily for 
an orthopedic disorder.  During a clinical visit in September 
2001, the veteran indicated that his eyes were infected 
again.  He noted that the infection started the day before 
his clinical visit, but has been reoccurring ever since his 
period of active duty in the Persian Gulf.  A history of 
intermittent conjunctivitis since 1991 was reported.  The 
veteran complained of burning in his eyes, and blurry vision.  

On examination, it was noted that the eye was swollen, with 
the left greater than right.  Conjunctiva was red and 
irritated.  The veteran had photosensitivity with clear 
drainage.  The pertinent diagnosis was conjunctivitis of each 
eye, with possible allergy to contact lens solution.  Also 
received in November 2001 were additional VA treatment 
records, dated from May 2001 through November 2001, showing 
treatment solely for an orthopedic disorder.  

Received in December 2001 were private treatment reports from 
a Dr. Max Edrington, which show that the optometrist saw the 
veteran during the period from February 1986 through December 
2000.  During a clinical visit in July 2000, it was noted 
that the right eye was red, possibly associated with overuse 
of contact lenses.  The veteran reported a flare up of eye 
problems ever since his return from Saudi Arabia.  In 
December 2000, the veteran was diagnosed with cellulitis of 
the right eye.  

Received in April 2003 were VA outpatient treatment reports, 
dated from October 2002 to April 2003, which show regular 
visits at the Ophthalmology clinic.  During a clinical visit 
in October 2002, it was noted that the veteran had a previous 
eye examination in May 2002.  On examination, there was a 
bare trace on eyelids of Meibomitis.  Conjunctiva clear each 
eye; infiltrates cleared right eye.  There was a small 
foreign body noted on the cornea of the left eye; it was 
removed using a Q-tip.  Pinpoint abrasion, left.  The 
diagnosis was blepharitis/meibomitis, much improved; and tiny 
abrasion, left from removal of foreign body.  

On April 3, 2003, the veteran was seen with complaints of 
red, watery eyes, and photosensitivity.  He reported waking 
up that morning with itchy, red eyes.  The veteran again 
noted that he has been complaining of this problem since 
"Desert Storm."  Conjunctiva were red.  No obvious foreign 
body was seen.  Visual acuity was 20/40 and 20/100, right and 
left eye, respectively.  The assessment was allergic 
conjunctivitis, Alomide.  Similar findings were reported in 
VA treatment reports received in June 2003.  These records 
show that the veteran was seen in June 2003, complaining of 
sinus congestion, watery eyes, productive cough, clear 
sputum, and headache for the past three days.  The veteran 
indicated that he had a cold, with running nose, persistent 
cough, and postnasal drip.  The impression was upper 
respiratory infection, congestion.  

Of record is a private medical statement from Dr. Edrington, 
dated in November 2003, indicating that the veteran has been 
his patient since February 7, 1986; and, he has prescribed 
glasses and contact lenses for the veteran since February 
1986.  Dr. Edrington also reported that he has periodically 
treated the veteran for eye infections since July 2000; he 
noted that this condition seemed to be chronic and not 
related to the wearing of contact lenses.  Submitted were 
clinical notes from Dr. Edrington, dated from December 1990 
through September 1994, reflecting evaluation of the eyes for 
decreased visual acuity and refractive problems.  

Also of record is a lay statement from a retired Naval 
Officer, dated in January 2004, indicating that he has known 
the veteran since 1987.  He stated that he and the veteran 
had frequent contact before the Gulf War and they have had 
contact since his return from the Gulf War.  The officer 
noted that before the veteran's deployment to Saudi Arabia, 
he never knew him to have eye problems; however, upon his 
return to the United States, he began having difficulties 
with his eyesight.  

At his hearing in January 2004, the veteran indicated that he 
was deployed to Saudi Arabia in January 1991.  The veteran 
reported that prior to service, he never had any problems 
with his eyes.  The veteran indicated that he was in the 
Naval Reserves, and he was recalled to active duty; during 
that time, he was a mess specialist.  He spent six months in 
the Persian Gulf.  The veteran indicated that he also served 
as a gate guard, and he worked with security.  In that 
capacity, he was out in the elements.  The veteran explained 
that when a person was on guard duty, they were out in the 
middle of the elements when the dust storms came.  The 
veteran indicated that he was issued goggles, but he was not 
issued any protective glasses.  The veteran reported the he 
was subject to scud missile attack.  As a result, they were 
required to wear gas masks.  The veteran also indicated that 
he was in Saudi Arabia for six months; it was during that 
time that he developed problems with his eyes.  He had no 
problems with this prior to active duty in the Persian Gulf.  

The veteran noted that he had only been in Saudi Arabia for 
one month before he developed an infection of the right eye; 
they placed drops in his eye, and a patch was placed over the 
eye.  He continued to have problems with his eyes, but it 
cost too much money to have his eyes examined.  The veteran 
testified that he had no problems with his sinuses prior to 
active duty in the Persian Gulf.  He has continued to 
experience problems with his sinuses ever since his discharge 
from service.  

The veteran was afforded a VA examination at the 
Ophthalmology Clinic in February 2004, at which time he 
complained of episodic swelling of the lids, and redness on 
the right.  The veteran indicated that the episodes lasted 2 
to 3 days.  He had tears running from the right eye 
constantly.  The veteran denied surgery or injury to the eyes 
or periorbital areas.  The veteran reported having pain in 
the right eye when it gets inflamed, which occurred about 
once every three months.  He also noted that when the right 
eye gets inflamed, he had to stay indoors.  Following an 
evaluation of the eye, the veteran was diagnosed with 
refractive error, meibomitis, age-related macular 
degeneration on the left mild, dry, proptosis on the right, 
and ptosis worse on the right.  The examiner stated that the 
veteran did not have conjunctivitis at the time of the 
examination.  The examiner stated that it was his opinion 
that it is not as likely as not that the veteran's current 
eye conditions are related to his eye problems in service.  

The veteran was also afforded an ENT examination in February 
2004.  At this time, the veteran indicated that his sinus 
problems started in Saudi Arabia.  He reported being mildly 
symptomatic and requesting something for relief, but they did 
not have anything.  The veteran indicated that, upon 
returning to the base (presumably in the United States), he 
began using 12-hour decongestant nasal sprays, which he has 
continued to use today.  The veteran reported difficulty 
breathing from the right side.  He denied any surgery on his 
nose or sinuses.  

On examination, it was noted that although there was some 
asymmetry of the lower eyelids, the examiner did not see any 
obvious injection of the right eye, such as an active 
conjunctivitis.  The auricles were without deformity or 
tissue loss.  The ear canals were clear and healthy 
appearing, although a little cerumen was removed.  The 
tympanic membranes were clear.  The nose was straight.  The 
nasal septum was very severely deviated into the right 
passageway anteriorly, amounting to 80 percent obstruction on 
that side.  There was 0 percent obstruction on the left side.  
There was no purulence, crusting or evidence of polyps inside 
the nose.  Palpation over the maxillary and frontal sinuses 
gave no evidence of tenderness.  There was no visible 
postnasal drainage.  There was no acute inflammation in the 
oropharynx.  Voice quality was clear.  Palpation over the 
parotid glands, mastoids, and soft tissues of the neck was 
all unremarkable.  X-rays of the sinus were reportedly 
negative for any evidence of sinusitis.  

The pertinent diagnosis was chronic rhinitis, significantly 
affected by chronic use of 12-hour decongestant nasal spray, 
"rhinitis medicamentosa."  No radiographic evidence of 
underlying sinusitis at this time.  The examiner stated that 
the veteran had very badly deviated nasal septum into the 
right passageway, accounting for right nasal obstruction of a 
persistent nature.  He stated, however, without a history of 
any trauma to this area, it was hard to account for why the 
veteran seemed to have first become symptomatic while 
assigned to Saudi Arabia in 1991.  

Received in April 2004 were VA progress notes, dated from 
June 2003 through March 2004, reflecting ongoing treatment 
for several disabilities.  

At his videoconference hearing in October 2004, the veteran 
indicated that he was deployed to Saudi Arabia on January 16, 
1991 and that he began experiencing problems with his sinuses 
about on month later.  The veteran testified that his sinuses 
became infected after an episode of eye infection.  He 
indicated that nothing was done for him in Saudi Arabia and 
only after he returned state side that he began using nasal 
spray.  The veteran also stated that the only symptom he 
experienced in service was congestion.  He reported that 
whenever his eyes were infected, his nose would run.  The 
veteran noted that his sinuses stayed congested all the time 
and that they are always puffy and inflamed.  The veteran 
reported that although they were given eye protection to 
protect them from the sand, he was never issued the glasses 
he needed.  

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A.  Conjunctivitis of the Right Eye

While the service medical records do establish that the 
veteran was treated for bacterial conjunctivitis and corneal 
abrasion in February 1991, the service medical records also 
indicate that the condition subsequently resolved, providing 
negative evidence against the claim.  The dispositive 
question in this case is whether the veteran has a current 
disability as a result of that incident of conjunctivitis in 
service.  This issue is medical in nature and requires a 
competent medical diagnosis.  While, as a lay witness he is 
competent to relate current observable symptoms that affect 
his vision, he is not competent to render a medical diagnosis 
of a current eye disability or to provide a competent medical 
nexus between current symptoms and an injury during active 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The medical evidence in this case does not show that the 
veteran has a current eye disability for which he is entitled 
to service connection.  In fact, in February 2004, the VA 
examiner specifically indicated that there was no evidence of 
conjunctivitis, and periphery examination revealed no holes 
or tears.  The Board must find that this medical opinion is 
entitled to great probative weight and provides negative 
evidence against this claim.  The pertinent diagnoses were 
age-related macular degeneration, refractive error and 
meibomitis.  The applicable regulations provide that 
congenital or developmental defects, such as refractive error 
of the eye (requiring glasses), are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2004); VAOPGCPREC 82-90.  

Moreover, there is no competent evidence that the currently 
diagnosed meibomitis was shown in service or is otherwise 
related to service.  In fact, the examiner specifically 
concluded that it is not as likely as not that the veteran's 
current eye conditions are related to his eye problems in 
service.  

Beyond the above, the veteran has not submitted or identified 
available competent medical evidence showing that he has a 
current eye disability for which service connection may be 
granted.  Since the determinative issue involves a medical 
question, competent medical evidence is required.  Heuer v. 
Brown, 7 Vet. App. at 384; Grottveit, 5 Vet. App. at 93.  For 
these reasons, the Board finds that the veteran has not 
submitted or identified competent evidence of a current eye 
disability for which he may be entitled to service 
connection.  

With regarding to his own belief that this disorder is 
related to service, as noted above, the veteran does not have 
the required medical expertise to: (a) diagnosis his own 
condition; and (b) relate that condition to his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Residuals of Sinus Infection

The veteran contends that he incurred sinusitis in service 
and that he still has this disorder.  After a careful review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sinusitis.  Although 
his medical records reflect a notation of "sinuses" in 
December 1987, this was not during a period of active duty.  
SMRs do not reflect a diagnosis of sinusitis and, as a 
result, provide negative evidence against this claim.  More 
importantly, post-service treatment records, as cited above, 
are negative for any objective findings of sinusitis.  VA 
examinations in February 2004 revealed normal sinuses and an 
examiner specifically stated that there was no evidence of 
sinusitis.  The pertinent diagnosis included chronic rhinitis 
and no evidence whatsoever of sinusitis.  As such, there is 
no competent medical evidence of record that the veteran 
currently has sinusitis.  

The examiner indicated that the deviated nasal septum into 
the right passage way accounted for the right nasal 
obstruction and its persistent nature.  Without a history of 
any trauma to this area (which has never been indicated), the 
examiner found it hard to account for why the veteran seemed 
to have first become symptomatic while assigned to Saudi 
Arabia in 1991.  The service medical records are completely 
silent with respect to any trauma to the nose.  This report, 
in the opinion of the Board, provides more negative evidence 
against this claim.     

Any contentions by the veteran that he has sinusitis that is 
somehow related to his active service, even if presented as 
sworn testimony, is not competent medical evidence.  As noted 
above, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu, 2 Vet. App. at 494.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for sinusitis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for conjunctivitis of the right eye is 
denied.  

Service connection for residuals of sinus infection is 
denied.  


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


